EXHIBIT Conference Call Transcript CAT - Q3 2009 Caterpillar Inc. Earnings Conference Call Event Date/Time: Oct. 20. 2009 / 11:00AM ET CORPORATE PARTICIPANTS Mike DeWalt Caterpillar Inc. - IR Jim Owens Caterpillar Inc. - Chairman & CEO Ed Rapp Caterpillar Inc. - Group President Dave Burritt Caterpillar Inc. – Vice President & CFO CONFERENCE CALL PARTICIPANTS Meredith Taylor Barclays Capital - Analyst Robert McCarthy Robert W. Baird & Co. - Analyst Andy Casey Wells Fargo Securities - Analyst Ann Duignan JPMorgan - Analyst Daniel Dowd Sanford Bernstein - Analyst Jamie Cook Credit Suisse - Analyst Alexander Blanton Ingalls & Snyder - Analyst Robert Wertheimer Morgan Stanley - Analyst Andrew Obin BofA-Merrill Lynch - Analyst PRESENTATION Operator Good morning, ladies and gentlemen and welcome to the Caterpillar third-quarter 2009 earnings results conference call. At this time, all lines have been placed on a listen-only mode.
